Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on March 23, 2021 has been received and fully considered.

In the Application Data Sheet, citing the present application is a continuation of application No. 16/261,468, now U.S. Pat. No. 11,047,522, which appears not related to the present application.

Claims 1-16 are pending.

Claims 1-9, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the line current" in line 4; claim 2 recites “the rising edge” in line 3; claim 5 recites “the RMS amplitude” in lines 3-4; claim 7 recites “the RMS amplitude” in lines 3-4; claim 13 recites “the root-mean-square (RMS) amplitude” in line 5.  There is insufficient antecedent basis for these limitations in the claims.
Claims 3-4, 6, 8 are rejected because they depend from claim 1.  Claims 14-16 are rejected because they depend from claim 13.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14 of U.S. Patent No. 10,243,343 (hereinafter U.S. Pat. No. ‘343). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11-14 of U.S. Pat. No. ‘343 recite the same elements and limitations in claims 1-16 of the present application.
Regarding claim 1 of the present application, claim 1 of U.S. Pat. No. ‘343 recites “A method of detecting and identifying arcing comprising: 
obtaining by a power-line monitoring and processing circuit first data indicative of line voltage and line current for a first cycle of a voltage waveform;  
storing the first data in a first buffer circuit;  
obtaining by the power-line monitoring and processing circuit second data indicative of the line voltage and the line current for a second cycle of the voltage waveform subsequent to the first cycle;  
storing the first data in a second buffer circuit;  
storing the second data in the first buffer circuit;  
correlating by a second correlation estimator the second data stored in the first buffer circuit with data representative of at least one known arc reference cycle;  
comparing by a first threshold comparator circuit an output of the second correlation estimator with an arc-event correlation threshold;  
correlating by a first correlation estimator the first data stored in the second buffer circuit with the second data stored in the first buffer circuit;  
comparing by a second threshold comparator circuit an output of the first correlation estimator with a previous-cycle correlation threshold;  and 
outputting a signal indicative of an arc-event resent during the second cycle of the voltage waveform when 

an output of the second threshold comparator circuit is indicative of the first data not correlating with the second data within the previous-cycle correlation threshold.

Regarding claim 2 of the present application, claim 2 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 1, wherein the first and second cycles of the line voltage and the line current are determined with reference to zero-crossings detected by a zero-crossing detector circuit on the rising edge of the voltage waveform indicative of a beginning of each cycle for the line current.”

Regarding claim 3 of the present application, claim 3 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 1, further comprising collecting the obtained data indicative of the line current during each cycle of a plurality of cycles to estimate by one or more comparator circuit the likelihood of the presence of an arc-event within each individual cycle of the plurality of cycles, wherein an arc-fault is determined to be present when a pre-defined number of the arc-events are detected within a pre-defined number of contiguous cycles.”

Regarding claim 4 of the present application, claim 4 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 1, wherein the at least one known arc reference cycle is based on measured current during arc events generated in a controlled fashion, the known arc reference cycle comprising the normalized average expected wave-shape of a single cycle of current in which an arc is present.”
claim 5 of the present application, claim 6 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 1, wherein the arc-event correlation thresholds for gauging a degree of the correlation required for the detecting of the arc-event are based upon a determination of monotonic behavior in the RMS amplitude of the line-current waveform over a pre-determined number of cycles.”

Regarding claim 6 and claim 14 of the present application, claim 7 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 6, wherein the determining of the arc-fault further comprises determining when a pre-defined number of arc-events occur within a pre-defined number of contiguous cycles.”

Regarding claim 7 and claim 15 of the present application, claim 8 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 7, wherein the required number of the detected arc-events and the pre-defined number of cycles in an observation window are determined based on a range classification of the RMS amplitude of each observed cycle of the line-current.”

Regarding claim 8 and claim 16 of the present application, claim 9 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 8, wherein the range classifications is determined with reference to a Standards documents specifying arc test clearing times based on the current level being tested.”
Claim 10 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 9, wherein the Standards documents comprise UL1699 documents where ranges of 0<x<=5 Arms, 5<x<=10 Arms, 10<x<=20 Arms and 20<x<=30 Arms are specified for an 20 Amp AFCI.”

claim 9 of the present application, claim 5 of U.S. Pat. No. ‘343 recites “The method of detecting and identifying arcing of claim 1, wherein: 
the first data is indicative of the line voltage and the line current for at least a portion of the first cycle of the voltage waveform;  
the second data is indicative of the line voltage and the line current for at least a portion of the second cycle of the voltage waveform subsequent to the first cycle and corresponding to the portion of the first cycle;  and 
the data representative of the at least one known arc reference cycle is a portion of the at least one known arc reference cycle corresponding to the portion of the second cycle.”

Regarding claim 10 of the present application, claim 11 of U.S. Pat. No. ‘343 recites “A system for detecting and identifying arcing comprising: 
power-line monitoring and processing circuit obtaining data indicative of line voltage and line current of a waveform;  
a first buffer circuit in communication with said power-line monitoring and processing circuit;  
a second buffer circuit in communication with said power-line monitoring and processing circuit;  and 
a logic circuitry including non-transitory computer-readable medium storing computer readable instructions and one or more processors coupled to said non-transitory computer readable medium, and when executing said computer readable instructions said logic circuitry: controls said power-line monitoring and processing circuit to obtain a first data indicative of the line voltage and the line current for a first cycle of the voltage waveform;  
stores said first data in said first buffer circuit;  

stores said first data in said second buffer circuit;  
stores said second data in said first buffer circuit;  
correlates the second data stored in said first buffer circuit with the data representative of at least one known are reference cycle;  
correlates the first data stored in said second buffer circuit with the second data stored in said first buffer circuit;  and 
outputs a signal indicative of an arc-event present during the second cycle when the second data correlates with the at least one known arc reference cycle within an arc-event correlation threshold, and the first data does not correlate with the second data within a previous-cycle correlation threshold.”

Regarding claim 11 of the present application, claim 12 of U.S. Pat. No. ‘343 recites “The system of claim 11, wherein: 
power-line monitoring and processing circuit comprises a sensor coil connected to the line voltage and line current;  and 
at least one of the processors comprises analog electronics, wherein the sensed current is converted to a conditioned signal prior to input via an analog to digital converter to at least one of the processors.”

Regarding claim 12 of the present application, claim 13 of U.S. Pat. No. ‘343 recites “The system of claim 12, wherein the analog electronics comprise a band-pass filter, an integrator circuit and a scaling circuit for processing the line current.”

claim 13 of the present application, claim 14 of U.S. Pat. No. ‘343 recites “The system of claim 11, wherein when executing said computer readable instructions said logic circuitry: sets the arc-event correlation thresholds for gauging a degree of the correlation required for the detecting of the arc-event based upon a determination of monotonic behavior in the root-mean-square (RMS) amplitude of the line current waveform over a pre-determined number of cycles.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Primary Examiner, Art Unit 2827